Filed 6/13/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  FIRST APPELLATE DISTRICT

                          DIVISION FIVE

 THE PEOPLE,                                 A162551
         Plaintiff and Respondent,
 v.
 TANEQUA SMITH,                             (Marin County Super. Ct.
                                            No. SC212669B)
         Defendant and Appellant.




      Tanequa Smith challenges the trial court’s imposition of a
probation condition requiring that she participate in any
treatment program, including residential treatment, as directed
by her probation officer. She also challenges a probation
condition requiring her to disclose her financial information to
her probation officer. Smith contends that both conditions are
unconstitutional and unreasonable. We conclude that the
treatment condition improperly delegates judicial authority to
the probation officer, but we uphold the financial disclosure
condition.

                           BACKGROUND
                                 A.
       Smith, a single mother, was arrested in connection with the
theft of a cell phone and iPad from an unlocked vehicle. After
Smith gave police consent to search her vehicle, the police found
multiple cell phones in her purse, and she admitted she had
stolen two iPhones. Police also located a receipt containing the
last four digits of a stolen credit card, and Smith stated that she
                                 1
had attempted to use the credit card four times to purchase
Target gift cards. In addition, the police found suspected
methamphetamine in her purse, and Smith admitted it was hers.

      The police also searched the vehicle of Smith’s friend, B.L.,
whom they believed had committed the theft along with Smith.
They found a backpack containing two wallets with identification
cards, credit cards, personal checks, and other documents
belonging to other individuals. The police believed the items in
the backpack were stolen by Smith and B.L. B.L. told police that
Smith said the backpack belonged to her daughter.

      Four days later, police stopped Smith’s car and, during a
search, found suspected methamphetamine. Smith admitted the
methamphetamine belonged to her and stated that she “ ‘likes to
get high.’ ” In Smith’s wallet, the police also located a bank card
belonging to someone else. Smith stated that she had attempted
to use the bank card after finding it on a sidewalk, but it was
declined. Police subsequently contacted the owner of the bank
card, who stated that his bank card was stolen several months
earlier when his car was burglarized.

                                B.

      In exchange for two years of supervised probation and the
dismissal of other charges, Smith pled guilty to a single count of
unauthorized use of personal identifying information belonging to
another person for the purpose of obtaining goods (Pen. Code, §
530.5, subd. (a)).

      The probation report recounted Smith’s statement that she
had been using methamphetamine since 2014, and that she had
stopped using it approximately four months after her arrest, in
2020. Smith believed that she could stop using drugs whenever
she wanted.

      During sentencing, defense counsel noted that Smith had
been unable to find child care for her daughter during the
                                 2
coronavirus pandemic, and the People acknowledged that Smith
“does have a young child that she is taking care of.” In
conformance with the plea agreement, the trial court sentenced
Smith to two years of supervised probation. The court
determined that she presented an unusual case in which
supervised probation was warranted because of her substance
abuse problem and the great likelihood that she would respond to
treatment. The court stated that “it’s clear that there is some
form of treatment that’s required to address the underlying
issues, and those are substance [abuse] issues.”

      The court imposed a probation condition requiring Smith to
“complete a drug and alcohol assessment and follow through with
treatment as directed by probation.” In addition, the court
imposed a condition that Smith “participate in any
treatment/therapy/counseling program, including residential, as
directed by the probation officer” (treatment condition). The
court also required that Smith “provide complete and current
financial information, including verification of earnings, as
directed by the probation officer” (financial disclosure condition).
Smith’s appeal concerns the latter two conditions.

                           DISCUSSION
                                 A.

                       Treatment Condition

      Smith asserts that the treatment condition is
unconstitutional because it is vague and overbroad, and it
improperly delegates judicial authority to the probation officer.
In addition, she contends that the treatment condition is
unreasonable under People v. Lent (1975) 15 Cal.3d 481 (Lent).
We agree with Smith that the condition includes an
unconstitutional delegation of authority.




                                 3
                                 1.

      As an initial matter, the People argue that Smith forfeited
her challenge to the treatment condition because she failed to
object to it in the trial court. Although her attorney did not
object, Smith herself did ask what the court meant by the
condition that she go to a program, suggesting that she believed
there was some vagueness or lack of specificity with the
treatment condition. In any event, Smith’s facial constitutional
challenge may be considered for the first time on appeal because
it does not depend on the underlying factual record. (See In re
Sheena K. (2007) 40 Cal.4th 875, 884-886 (Sheena K.).) Her Lent
challenge is forfeited, however. (Sheena K., supra, at pp. 884-
886.)

                                 2.

      To survive a vagueness challenge, a probation condition
must be precise enough to provide the probationer with notice of
what is required or prohibited and allow the court to ascertain
whether the probationer has violated its terms. (Sheena K.,
supra, 40 Cal.4th at p. 890; People v. Gonsalves (2021) 66
Cal.App.5th 1, 7 (Gonsalves).) When a probation condition
impinges on a person’s constitutional rights, the condition is
overbroad if its restrictions are not closely tailored to the purpose
served by the condition. (Sheena K., supra, at p. 890.)

      By leaving key determinations to be decided ad hoc, a
vague probation condition may also result in an impermissible
delegation of authority to the probation officer. (See Sheena K.,
supra, 40 Cal.4th at p. 890.) Under the separation of powers
doctrine (Cal. Const., art. III, § 3), judicial powers may not be
delegated to nonjudicial officers. (In re S.H. (2003) 111
Cal.App.4th 310, 318, fn. 11.) While the probation officer may
properly specify the details necessary to effectuate the court’s
probation conditions, it is the court’s duty to determine the
nature of the requirements imposed on the probationer.
                                  4
(Gonsalves, supra, 66 Cal.App.5th at p. 8; see People v. O’Neil
(2008) 165 Cal.App.4th 1351, 1358-1359.)

       Smith’s constitutional challenges present questions of law
that we consider de novo. (See In re David C. (2020) 47
Cal.App.5th 657, 668-669 & fn. 7.) When construing probation
conditions, we consider their context and we use common sense.
(People v. Rhinehart (2018) 20 Cal.App.5th 1123, 1129.) Where
the trial court has made oral or written comments clarifying the
probation condition, we may consider those comments in
determining whether a challenged condition is unconstitutionally
vague. (See Sheena K., supra, 40 Cal.4th at p. 891.)

                                3.

      The challenged condition provides: “Defendant to
participate in any treatment/therapy/counseling program,
including residential, as directed by the probation officer.” Smith
contends that the treatment condition is vague, overbroad, and
an improper delegation of authority because it allows the
probation officer to decide whether she will be required to attend
any treatment, counseling, or therapy program and it fails to
provide her with notice of the nature of the treatment,
counseling, or therapy required.

      The People do not dispute that the treatment condition as
worded may be problematic in the respects Smith has identified.
But the People correctly argue that it is more clear and focused
when read in context. The treatment condition must be
considered alongside the assessment condition, which provides
that Smith must “complete a drug and alcohol assessment and
follow through with treatment as directed by probation.” This is
consistent with the court’s oral comments that Smith needed
treatment for her substance abuse problem.

      When considered in light of the assessment condition and
the court’s comments, the condition passes muster. The court

                                 5
mandated treatment for substance abuse based on the
assessment while leaving the probation officer to oversee the
details. (See United States v. Young (2d Cir. 2018) 910 F.3d 665,
671 (Young) [upholding condition requiring treatment if a
substance abuse evaluation indicates a need for treatment].)

                                4.

      Smith contends that the treatment condition violates the
separation of powers doctrine because it delegates to the
probation officer the discretion to decide whether she must attend
a residential program, as opposed to an outpatient program. We
agree.

      A residential program can impose far greater burdens on a
person’s liberty interests than an outpatient program. (See
United States v. Esparza (9th Cir. 2009) 552 F.3d 1088, 1091
(Esparza).) Unlike outpatients, participants in residential
programs may be confined to the treatment facility for the
duration of the program, separated from family and friends, and
unable to maintain a job. (United States v. Matta (2d Cir. 2015)
777 F.3d 116, 122 (Matta); United States v. Martinez (5th Cir.
2021) 987 F.3d 432, 435 (Martinez).) Given the significant liberty
interests at stake, a court—not a probation officer—must make
the decision to require a defendant to attend residential
treatment. (See Matta, supra, at p. 123; United States v. Mike
(10th Cir. 2011) 632 F.3d 686, 695-696 (Mike).) We therefore
agree with the federal courts of appeal that have held that
entrusting the decision whether to mandate residential
treatment to the probation officer is an improper delegation of
judicial authority. (Martinez, supra, at pp. 435-436; Matta,
supra, at pp. 122-123; Mike, supra, at pp. 695-696; Esparza,
supra, at p. 1091.)

     Here, the parties negotiated a disposition that would allow
Smith to remain out of custody in part because she had a young
daughter for whom she cared at home. Although the trial court
                                6
made clear that Smith needed “some form of treatment” for
substance abuse, the court did not require that she attend a
residential treatment program as opposed to an outpatient
program. Nor did the probation report specify residential
treatment.

       We therefore reverse the authorization for the probation
officer to determine whether residential treatment is required
and remand for the trial court to decide if it wishes to mandate
residential treatment. The court’s decision may be informed by
the results of any assessment and additional information
provided by the parties.

                                 B.
                  Financial Disclosure Condition
       Smith also challenges the condition requiring her “to
provide complete and current financial information, including
verification of earnings, as directed by the probation officer.” She
asserts that the condition is unreasonable under Lent and is
unconstitutional because it is vague, overbroad, and an
impermissible delegation of judicial authority. We conclude that
Smith’s arguments are without merit.

       Under the Lent test, a probation condition is invalid if it (1)
is unrelated to the crime for which the defendant was convicted;
(2) pertains to conduct that by itself is not criminal; and (3) it
regulates conduct not reasonably related to potential criminal
acts. (In re Ricardo P. (2019) 7 Cal.5th 1113, 1118, citing Lent,
supra, 15 Cal.3d at p. 486.) Here, Smith is unable to establish
the first and third parts of the test. She was convicted of
unauthorized use of personal identifying information (Pen. Code,
§ 530.5, subd. (a)) based on trying to use a stolen credit card to
purchase gift cards. Smith also had in her possession at least one
other stolen bank card. Requiring her to provide information
that would allow her probation officer to ensure that funds in her

                                  7
possession came from a legitimate source is clearly related to the
crime at issue here. For the same reason, the requirement is
reasonably related to preventing future criminality. (See United
States v. Garcia (9th Cir. 2008) 522 F.3d 855, 861-862.)

       With respect to her constitutional challenge, Smith
contends that the condition is vague, overbroad, and an improper
delegation of judicial authority because it fails to specify the type
of financial information she is required to provide. She also
asserts that the condition violates her right to privacy to the
extent it requires her to produce information that is irrelevant to
her sources of income. According to Smith, the condition could be
more narrowly tailored to focus on information related to her
sources of income.

       However, the trial court’s oral comments make clear that
the financial disclosure condition is limited in exactly the way
Smith has identified. (See Sheena K., supra, 40 Cal.4th at p.
891.) The court stated: “I am going to require the financial
information disclosure, it is an identity theft charge, she did have
items belonging to other people in her possession, and I think it’s
fair and appropriate for Probation to be able to assess where her
funds are coming from under those circumstances.” When
considered in the context of the court’s remarks, and as the
People concede, the condition only requires Smith to provide
information about her sources of income. We therefore reject
Smith’s argument that the condition is vague and improperly
delegates authority to the probation officer.

      Nor is the condition overbroad. As Smith acknowledges, so
long as the condition is limited to information related to her
sources of income, it does not infringe on her privacy rights.




                                  8
                          DISPOSITION
       The matter is remanded to the trial court with directions
either to strike the words “including residential” from the
treatment condition or to specify that the court requires Smith
undergo residential treatment. In all other respects, the
judgment is affirmed.




                                9
                                           ______________________
                                           BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
WISEMAN, J. *



A162551




      * Retired Associate Justice of the Court of Appeal, Fifth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                10
Marin County Superior Court No. SC212669B, Hon. Geoffrey M.
Howard

Robert F. Kane, under appointment by the First District
Appellate Project, for Defendant and Appellant.

Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Jeffrey M. Laurence, Senior Assistant
Attorney General, Rene A. Chacon, Supervising Deputy Attorney
General, and Julia Y. Je, Deputy Attorney General, for Plaintiff
and Respondent.




                               11